MEMORANDUM OPINION
                                          No. 04-11-00099-CR

                                      IN RE Edward ROBINSON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 16, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 7, 2011, relator Edward Robinson filed a petition for writ of mandamus,

complaining about his underlying felony conviction.                In 2005, relator was convicted of

manslaughter and was sentenced to sixteen years’ confinement. On March 15, 2006, this court

affirmed the judgment in Cause No. 04-05-00482-CR. Therefore, relator’s felony conviction

became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910

1
  This proceeding arises out of Cause No. 2004-CR-0748, styled State of Texas v. Edward Robinson, in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                 04-11-00099-CR


S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                                  PER CURIAM


DO NOT PUBLISH




                                               -2-